In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                             _________________
                              NO. 09-13-00381-CV
                             _________________


                          IN RE MICHAEL POSTEL

________________________________________________________________________

                              Original Proceeding
________________________________________________________________________

                         MEMORANDUM OPINION

      Michael Postel seeks mandamus relief from the trial court’s order

compelling Relator to respond to discovery requests in a suit for divorce. Relator

complains generally the parties’ premarital agreement makes the discovery at issue

irrelevant and the discovery requests are overbroad. Relator has not, however,

provided “a clear and concise argument for the contentions made, with appropriate

citations to authorities” as is mandated by Rule 52.3. See Tex. R. App. P. 52.3(h).

Nevertheless, after reviewing the mandamus record, which includes the discovery

requests and objections, the reporter’s record of the trial court’s hearing, the

parties’ pleadings, and the premarital agreement, we conclude that with the

                                        1
 
 
 




exception of a ruling on one request for production, Relator has not shown an

abuse of discretion by the trial court. In re Prudential Ins. Co. of Am., 148 S.W.3d
124, 135 (Tex. 2004) (orig. proceeding). After reviewing the mandamus record,

we conclude that a request for production of documents relating to business entities

was impermissibly overbroad and the trial court abused its discretion when it failed

to narrowly tailor the request.

      Requests for production “must be reasonably tailored to include only matters

relevant to the case.” In re Am. Optical Corp., 988 S.W.2d 711, 713 (Tex. 1998)

(orig. proceeding). “Although the scope of discovery is broad, requests must show

a reasonable expectation of obtaining information that will aid the dispute’s

resolution.” In re CSX Corp., 124 S.W.3d 149, 152 (Tex. 2003) (orig. proceeding).

      Request for Production Number Four requires Relator to produce the

following:

      Any and all documents relating to all non-publicly traded business
      holdings, partnerships, sole proprietorships, trusts, corporations, joint
      ventures or other business organizations of whatever kind in which
      Michael Postel and/or Theresa Postel have any ownership interest in
      any State, including Texas, any other state[] in [the] United States, or
      any other country, from January 1, 1997 to the date of production,
      including without limitation the following:

The request lists twenty-four different categories of documents, including financial

statements, payroll records, records of indebtedness, income tax returns, accounts

                                         2
 
 
 




receivable, leases, equipment, inventory, articles of incorporation, employment

agreements, contingent assets, equipment charged off to operations, life insurance

schedules, employee benefit plans, contracts, lists of stock holders, owner

compensation schedules, options, business plans, receipts for bartered goods,

marketing literature, organizational charts, property tax assessments, and filings

with regulatory agencies.1

              In addition to seeking to set aside the premarital agreement, the divorce

petition filed by the real party in interest, Theresa Postel, requests reimbursement

of her separate estate from Relator’s separate estate.             The parties’ premarital

agreement provides for partition and exchange of property acquired during the

marriage, for jointly owned property, for reimbursement and for division upon

divorce of businesses that primarily perform construction work. Some of the

records relating to Relator’s business entities would be “reasonably calculated to

lead to the discovery of admissible evidence.” See Tex. R. Civ. P. 192.3(a).

However, the request is worded to seek production of every document for every

non-publicly traded company in which either party possessed any ownership

                                                            
              1
        In its oral pronouncement at the hearing on the motion to compel, the trial
court limited production of documents responsive to Request for Production
Number Four to five years prior to the date of its order. However, from the hand-
written order signed by the trial court, it is not clear if the trial court’s intent was
accurately memorialized in the written provisions.
                                                               3
 
 
 




interest, without regard to whether the business is one for which Theresa asserts an

ownership or reimbursement claim, or whether each document sought will aid in

the resolution of disputed issues. Such a request is facially overbroad. See Dillard

Dep’t Stores, Inc. v. Hall, 909 S.W.2d 491, 492 (Tex. 1995).

      We conditionally grant the petition as to Request for Production Number 4.

We are confident the trial court will vacate that part of its order that compels

Relator to respond to Request for Production Number 4 and will either sustain the

objection to the request or will narrowly tailor the request. The writ shall issue

only if the trial court fails to act promptly in accord with this opinion. All other

requested mandamus relief is denied. We dissolve our stay order of August 20,

2013. The motion for sanctions is denied.

      PETITION DENIED IN PART; CONDITIONALLY GRANTED IN PART.



                                                          PER CURIAM


Submitted on August 30, 2013
Opinion Delivered September 26, 2013

Before Gaultney, Kreger, and Horton, JJ.




                                           4